DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 9 and 28 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, responsive to receipt of the indication, and based on a configuration received from the network node, determining whether to monitor the control channel during the particular defined instance for a control message indicating radio resources for the shared channel, or to monitor the shared channel for one or more further messages using pre-configured radio resources, wherein the configuration is included within the indication received in the time window. 


The examiner identifies, as the best prior art of record, the following documents:
 	a. U.S. Pre-Grant Publ'n. No. 2018/0279274 (published 27 Sep. 2018) [hereinafter Sun] teaches a method in a wireless terminal device for a wireless communications network, the wireless terminal device being operable in a mode in which the wireless terminal device is configurable to wake at defined instances to monitor a control channel for control messages from the wireless communications network, the control messages indicating radio resources for a shared channel over which one or more further messages are to be transmitted, the method comprising:  while operating in the mode, monitoring for receipt of an indication from a network node operable in the wireless communications network in a time window associated with a particular defined instance, the indication indicating that data is available at the wireless communications network for transmission to the wireless terminal device; (i.e. fig. 15 shows a UE in a discontinuous reception (DRX) may awake for a long enough period from a sleep state to monitor for and detect a wake up signal (WUS), indicating data is available for downlink transmission (1503); the base station may configure a time resource wherein to monitor for the WUS; see paragraphs 172, 173) and
 	responsive to receipt of the indication, and based on a configuration received from the network node, determining whether to monitor the control channel during the particular defined instance for a control message indicating radio resources for the shared channel, or to monitor the shared channel for one or more further messages using pre configured radio resources. (i.e. fig. 15 shows prior to the detection of the WUS a base station may configure a user equipment via SPS signaling for resources on which to detect a shared channel (PDSCH) after receipt of a WUS (1501), after detection of the WUS (1503) the UE may determine whether to monitor a control channel (PDCCH) for allocation of shared channel resources or may monitor a shared channel (PDSCH) directly as a result of receiving the SPS configuration; see paragraphs 174 - 177) (i.e. fig. 17 shows a UE may either monitor a PDCCH after receiving a WUS for PDSCH configuration information or may directly monitor a PDSCH after the reception of the WUS based upon the SPS configuration; see paragraphs 183, 184)


Additionally, all of the further limitations in 2 – 7, 10 - 15 and 29 - 33 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 25, 2022Primary Examiner, Art Unit 2471